



--------------------------------------------------------------------------------

EXHIBIT 10.19







Loan No. ________




JPMORGAN CHASE BANK, N.A.




FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT







THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the "First
Amendment") is dated to be effective as of February 28, 2012, between FIRST CASH
FINANCIAL SERVICES, INC. ("Borrower") and JPMORGAN CHASE BANK, N.A. ("Lender").




W I T N E S S E T H:




WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Credit Agreement dated as of April 30, 2010 ( the "Loan Agreement"); and




WHEREAS, Borrower and Lender desire to amend the Loan Agreement by this First
Amendment to reflect the agreements and amendments as set forth below.




NOW, THEREFORE, for and in consideration of the above premises and for other
good and valuable consideration, the parties hereto agree as follows:




1.

Definitions.  All capitalized terms defined in the Loan Agreement and not
otherwise defined in this First Amendment shall have the same meanings as
assigned to them in the Loan Agreement when used in this First Amendment, unless
the context hereof shall otherwise require or provide.  




2.

Representations and Warranties.  In order to induce Lender to enter into this
First Amendment, Borrower represents and warrants to Lender that:




A.

Borrower has the requisite corporate authority to execute, deliver and perform
the terms and provisions of this First Amendment and the Loan Agreement as
amended by this First Amendment, and Borrower has taken all corporate and other
action necessary to authorize such matters; and




B.

This First Amendment and the Loan Agreement, as amended hereby, are the legal
and binding obligations of Borrower, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditors' rights; and




C.

All of the representations and warranties of Borrower in the Loan Agreement, as
amended by this First Amendment, are true and correct as of the date hereof.




3.

Amendments to Loan Agreement. The Loan Agreement is amended in the following
manner:




(a)

The following definitions are amended and shall read in their entirety as
follows:




"'Aggregate Commitment' means the aggregate of the Commitments of all Lenders,
as increased and/or reduced from time to time pursuant to the terms hereof,
which as of the Renewal Date shall be equal to Fifty Million and no/100 Dollars
($50,000,000.00)."




"'Facility Termination Date' means February 28, 2015, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof."




"'Fixed Charge Coverage Ratio' means (a) for each compliance reporting period
ending in calendar year 2012, for the preceding four (4) fiscal quarters, the
ratio of (i) Consolidated Net Income plus Consolidated Interest Expense plus
Change in Deferred Taxes plus Consolidated Rentals plus $25,000,000.00 less cash
dividends less stock repurchases to (ii) Current Maturities of Long Term Debt
plus Consolidated Interest Expense, plus Consolidated Rentals, and (b) for each
compliance reporting period ending after December 31, 2012, for the preceding
four (4) fiscal quarters, the ratio of (y) Consolidated Net Income plus
Consolidated Interest Expense plus Change in Deferred Taxes plus Consolidated
Rentals less cash dividends less stock repurchases to (z) Current Maturities of
Long Term Debt plus Consolidated Interest Expense, plus Consolidated Rentals."




"Guarantors@ means, collectively, Famous Pawn, Inc., First Cash, Inc., First
Cash Corp., First Cash, Ltd., First Cash Management, L.L.C., FCFS MO, Inc., FCFS
SC, Inc.,  FCFS OK, Inc.,  First Cash Credit, Ltd., First Cash Credit
Management, L.L.C., SHAC, LLC, First Cash, S.A. de C.V., American Loan Employee
Services, S.A de C.V., Cardplus, Inc., King Pawn, Inc., King Pawn II, Inc.,
College Park Jewelers, Inc., Maryland Precious Metals, Inc., FCFS IN, Inc., Cash
& Go, S.A. de C.V., All Access Special Events, LLC, T.J. Unlimited, LLC, and
their successors and assigns, and 'Guarantor' means any of the Guarantors.




"'Letter of Credit Sublimit' means, with regard to the Letters of Credit, the
aggregate amount of $20,000,000.00.  The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitment."




"'Renewal Date' means February 28, 2012."




(b)

Section 2.19(a) of the Loan Agreement is amended to read in its entirety as
follows:




"(a)

Request for Increase.  Provided there exists no Default or Unmatured Default,
upon notice to the Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitment by an
amount (for all such requests) not exceeding $50,000,000.00, provided that (i)
any such request for an increase shall be in a minimum amount of $5,000,000.00,
and (ii) the Borrower may make a maximum of three (3) such requests between the
Renewal Date and the Facility Termination Date.  At the time of sending such
notice, the Borrower (in consultation with the Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten [10] Business Days from the date of delivery of such notice to
the Lenders)."




(c)

Section 2.20(g) of the Loan Agreement is amended to read in its entirety as
follows:




"(g)

Letter of Credit Fees.  The Borrower shall pay to the Agent for the account of
each Lender in accordance with its Pro Rata Share a Letter of Credit fee for
each Letter of Credit equal to the Eurodollar Rate Applicable Margin (on the
basis of 365 or 366 day year, as applicable) times the actual daily maximum
amount available to be drawn under each such Letter of Credit.  Such fee for
each Letter of Credit shall be due and payable quarterly in arrears on the
fifteenth (15th) day following the last day of each of the Borrower=s fiscal
quarters, commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the Facility Termination Date.  If there is any
change in the Eurodollar Rate Applicable Margin during any fiscal quarter, the
actual daily amount of each Letter of Credit shall be computed and multiplied by
the Eurodollar Rate Applicable Margin separately for each period during such
quarter that such Eurodollar Rate Applicable Margin was in effect."




(d)

Section 5.4 of the Loan Agreement is amended to read in its entirety as follows:




"5.4.

Financial Statements.  The September 30, 2011 consolidated financial statements
of the Borrower and its Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with Agreement Accounting Principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended."




(e)

Section 5.5 of the Loan Agreement is amended to read in its entirety as follows:




"5.5.

Material Adverse Change.  Since September 30, 2011, there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect."




(f)

Section 6.11 of the Loan Agreement is amended to read in its entirety as
follows:




"6.11.

Indebtedness.  The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except for (a) the Loans, (b)
trade debt incurred in the ordinary course of business, (c) intercompany
Indebtedness, (d) endorsements of negotiable instruments in the ordinary course
of business, (e) Indebtedness described in Schedule 2, (f) Subordinated
Indebtedness permitted by all of the Lenders, (g) Subordinated Indebtedness
which in the aggregate does not exceed the Consolidated EBITDA for the trailing
twelve (12) month period, (h) contingent liabilities and indebtedness to third
Persons of up to $5,000,000.00 in the aggregate during any twelve (12) month
period; provided, however, the Borrower shall notify Agent of any contingent
liability which exceeds $3,000,000.00, (i) any obligation of the Borrower to a
Person which is generated by a permitted Financial Hedge, and (j) letters of
credit (as such instruments are called in the Borrower=s credit services
product) issued by the Borrower for the benefit of an independent lender."




(g)

Section 6.14 of the Loan Agreement is amended to read in its entirety as
follows:




"6.14

Investments and Acquisitions.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including, without
limitation, loans and advances to Subsidiaries), or commitments therefore, or to
become or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except for (a) Cash Equivalent Investments, (b)
existing investments in Subsidiaries and other Investments in existence on the
Closing Date, (c) the acquisition (in calendar year 2012) of all of the equity
interests of Cash & Go S.A. de C.V., or (d) Acquisition Investment(s) during the
preceding twelve (12) month period as long as the aggregate purchase price of
such Acquisition Investment(s) do not exceed ten percent (10%) of the
Consolidated Tangible Net Worth as reflected on the Borrower's most recently
submitted Compliance Certificate.  For purposes of this Section 6.14, the term
"Acquisition Investment" shall include, but not be limited to, investment in a
newly created company with limited or no operating history and/or with limited
or no tangible assets."  




(h)

Section 6.19(a) of the Loan Agreement is amended to read in its entirety as
follows:




"(a)

Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed Charge
Coverage Ratio, determined as of the end of each of its fiscal quarters, to be
less than 1.10 to 1.0."




(i)

Section 6.19(b) of the Loan Agreement is amended to read in its entirety as
follows:




"(b)

Leverage Ratio.  The Borrower will not permit the Leverage Ratio, determined as
of the end of each of its fiscal quarters, to be greater than 2.00 to 1.00."




(j)

Section 6.19(c) of the Loan Agreement is amended to read in its entirety as
follows:




"(c)

Minimum Tangible Net Worth.  The Borrower will at all times maintain
Consolidated Tangible Net Worth of not less than $180,000,000.00, increased, but
not decreased, on a cumulative basis as of the last day of each fiscal year end
commencing with the fiscal year that ends December 31, 2012, by an amount equal
to 70% of Consolidated Net Income plus increases to additional paid in capital
less the aggregate amount of Stock Repurchases accomplished and dividends paid,
during the subject fiscal year.  For purposes of this Subsection 6.19(c),
Consolidated Tangible Net Worth shall not include accumulated other
comprehensive income."




4.

Amendments to Schedules and Appendix I.  




(a)

Schedule 1 to Compliance Certificate is amended as set forth in the attachment
to this First Amendment.




(b)

Schedule 1 (Subsidiaries and Other Investments) is amended as set forth in the
attachment to this First Amendment.




(c)

Schedule 2 (Indebtedness and Liens) is amended as set forth in the attachment to
this First Amendment.




(d)

Schedule 3 (Commitments and Pro Rata Shares) is amended as set forth in the
attachment to this First Amendment.




(e)

Appendix I (Pricing Grid) is amended as set forth in the attachment to this
First Amendment.




5.

Scope of Amendments.  Any and all other provisions of the Loan Agreement and the
other Loan Documents are hereby amended and modified wherever necessary and even
through not specifically addressed herein, so as to conform to the amendments
set forth in this First Amendment.




6.

Limitation on Agreements.  The amendments set forth herein are limited in scope
as described herein and shall not be deemed (a) to be a consent under, or waiver
of, any other term or condition of the Loan Agreement or any of the Loan
Documents, or (b) to prejudice any right or rights which Lender now has or may
have in the future under, or in connection with the Loan Agreement as amended by
this First Amendment or the Loan Documents.




7.

Multiple Counterparts.  This First Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this First Amendment by
signing any such counterpart.










THE LOAN AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT, AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.










 

Executed to be effective as of February 28, 2012.

 

 

 

 

LENDER AND AGENT:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 







 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 







 

BORROWER:

FIRST CASH FINANCIAL SERVICES, INC.

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

GUARANTORS:

Reviewed and agreed:

 

 

 

FAMOUS PAWN, INC., a Maryland corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FCFS MO, INC., a Missouri corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019








 

FCFS OK, INC., an Oklahoma corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FCFS SC, INC., a South Carolina corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH, INC., a Nevada corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH CORP., a Delaware corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH, LTD., a Texas limited partnership

 

 

 

By:

FIRST CASH MANAGEMENT, L.L.C., a
Delaware limited liability company, its General Partner

 

 

 

 

 

By:

 

 

 

Name:

       Rick Wessel

 

 

Title:

       Manager

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH CREDIT, LTD., a Texas limited partnership

 

 

 

By:

FIRST CASH CREDIT MANAGEMENT, L.L.C.,
a Texas limited liability company, its General Partner

 

 

 

 

 

By:

 

 

 

Name:

       R. Douglas Orr

 

 

Title:

       Manager

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH CREDIT MANAGEMENT, L.L.C.,
a Texas limited liability company

 

 

 

 

By:

 

 

Name:

       R. Douglas Orr

 

Title:

       Manager

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  R. Douglas Orr

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH MANAGEMENT, L.L.C.
a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       Manager

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

SHAC, LLC, an Arkansas limited liability company

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FIRST CASH, S.A. de C.V., an entity organized under the laws of Mexico

 

 

 

 

By:

 

 

Name:

       R. Douglas Orr

 

Title:

       Legal Representative

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  R. Douglas Orr

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

AMERICAN LOAN EMPLOYEE SERVICES S.A. de C.V., an entity organized under the laws
of Mexico

 

 

 

 

By:

 

 

Name:

       R. Douglas Orr

 

Title:

       Legal Representative

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  R. Douglas Orr

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

CARDPLUS, INC., a Nevada corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

KING PAWN, INC., a Maryland corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

KING PAWN II, INC., a Maryland corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

COLLEGE PARK JEWELERS, INC., a Maryland corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

MARYLAND PRECIOUS METALS, INC., a Maryland corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

FCFS IN, INC., an Indiana corporation

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       President

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

CASH & GO, S.A. de C.V., an entity organized under the laws of Mexico

 

 

 

 

By:

 

 

Name:

       R. Douglas Orr

 

Title:

       Legal Representative

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

ALL ACCESS SPECIAL EVENTS, LLC, an Arizona limited liability company

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       Manager

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019







 

T.J. UNLIMITED, LLC, an Arizona limited liability company

 

 

 

 

By:

 

 

Name:

       Rick Wessel

 

Title:

       Manager

 

 

 

 

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention:  Rick Wessel

 

Phone:

(817)460-3947

 

Fax:

(817)461-7019











--------------------------------------------------------------------------------




SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Compliance as of _________, ____ with

Provisions of Section 6.19

of the Agreement

 

Description of Covenant

Calculation as of                         20            

 

 

 

 

 

(i)

Fixed Charge Coverage Ratio

 

 

 

 

of not less than 1.10 to 1.00

 

to 1.00

 

(Section 6.19[a] of the Agreement)

 

 

 

 

 

 

 

 

(ii)

Leverage Ratio of not greater

 

 

 

 

than 2.00 to 1.00

 

to 1.00

 

(Section 6.19 [b] of the Agreement)

 

 

 

 

 

 

 

 

(iii)

Consolidated Tangible Net Worth

 

          $                

 

of not less than $180,000,000.00,

 

 

 

 

increased, but not decreased, on a

 

 

 

 

cumulative basis as of the last day

 

 

 

 

of each fiscal year end (commencing

 

 

 

 

December 31, 2012), by an amount

 

 

 

 

equal to 70% of Consolidated Net

 

 

 

 

Income plus increases to additional paid

 

 

 

 

in capital less the aggregate amount

 

 

 

 

of Stock Repurchases accomplished

 

 

 

 

and dividends paid during preceding

 

 

 

 

fiscal year. Consolidated Tangible

 

 

 

 

Net Worth does not include accumu-

 

 

 

 

lated other comprehensive income.

 

 

 

 

(Section 6.19[c] of the Agreement)

 

 

 

 

 

 

 

 

 

 

FIRST CASH FINANCIAL SERVICES,

 

 

INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

R. Douglas Orr

 

 

Title:

Chief Financial Officer











--------------------------------------------------------------------------------













SCHEDULE 1




SUBSIDIARIES AND OTHER INVESTMENTS

(See Sections 5.8 and 6.14)




 

 

 

 

Famous Pawn, Inc.

 

Maryland

100%

CardPlus, Inc.

 

Nevada

100%

First Cash, S.A. de C.V.

 

Mexico

100%

American Loan Employee Services, S.A. de C.V.

 

Mexico

100%

First Cash, Ltd.

 

Texas

100%

First Cash Corp.

 

Delaware

100%

First Cash Management, LLC

 

Delaware

100%

First Cash, Inc.

 

Nevada

100%

Cash & Go, Ltd.

 

Texas

49.5%

Cash & Go Management, LLC

 

Texas

  50%

First Cash Credit, Ltd.

 

Texas

100%

First Cash Credit Management, LLC

 

Texas

100%

FCFS MO, Inc.

 

Missouri

100%

FCFS OK, Inc.

 

Oklahoma

100%

FCFS SC, Inc.

 

South Carolina

100%

FCFS IN, Inc.

 

Indiana

100%

SHAC, LLC

 

Arkansas

100%

King Pawn, Inc.

 

Maryland

100%

King Pawn II, Inc.

 

Maryland

100%

College Park Jewelers, Inc.

 

Maryland

100%

Maryland Precious Metals, Inc.

T.J. Unlimited, LLC

All Access Special Events, LLC

Cash & Go, S.A. de C.V.

 

Maryland

Arizona

Arizona

Mexico

100%

100%

100%

100%














--------------------------------------------------------------------------------
















SCHEDULE 2

 

INDEBTEDNESS (INCLUDING SUBORDINATED INDEBTEDNESS) AND LIENS

(See Sections 5.14, 6.11, and 6.15)

 

 

 

 

BBR Unlimited, LLC

$4,900,000.00

Payments scheduled
through January 10, 2015








--------------------------------------------------------------------------------







SCHEDULE 3

 

COMMITMENTS

AND PRO RATA SHARES

 

 

 







Lender







Commitments




Pro Rata

Share




JPMorgan Chase Bank, N.A.




$30,000,000.00




60%




Wells Fargo Bank, N.A.




$20,000,000.00

______________




40%

_____________




Total




$50,000,000.00




100.00%











--------------------------------------------------------------------------------










APPENDIX I

 

PRICING GRID

 

 

Applicable Margin

 

 

AApplicable Margin@ means the following percentages (converted to basis points)
per annum:

 

 

 

Applicable Margin

 

 

Closing

Fee

 Commitment Fee

Floating  Rate Loans

Eurodollar Rate Loans

(adjusted according to Leverage Ratio as of most recent test date)

25.0 bps



















 

25.0 bps



















 

(50.0 bps)

Less than 1.00 to 1.00       - 150.0 bps




Equal to or greater than

1.00 to 1.00 but less than

1.50 to 1.00                      - 175.0 bps




Equal to or greater than

1.50 to 1.00                      - 200.0 bps






